Citation Nr: 1109556	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07- 12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE
Entitlement to service connection for respiratory disability to include emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2006 rating decision of the Roanoke Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2008, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In May 2008 and January 2010, the case was remanded to the RO for further development.  


FINDINGS OF FACT

1.  The Veteran's current respiratory disability is not shown to have been manifest in service or to be related to service, to include any noxious gas or asbestos exposure therein.  

2.  There was a left hilar mass was first shown shortly post-service and is not shown by the competent evidence to be related to service.  Chest X-ray at separation did not reveal any mass, first noted in May 1966.


CONCLUSION OF LAW

The criteria for entitlement to service connection for respiratory disability, to include emphysema are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2005, pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claims on appeal, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  The May 2006, RO rating decision reflects the initial adjudication of the claim after issuance of the December 2005 letter.  

Post rating, a May 2008, letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the letter, and the opportunity for the Veteran to respond, the November 2010, supplemental statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, service personnel records, VA medical records, private medical records and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the February 2008 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  


II.  Factual Background

The Veteran's service treatment records do not reveal any complaints or findings of emphysema or other pulmonary pathology.  On February 1966, separation examination, the Veteran's lungs and chest were found to be normal.  Service treatment records do not reveal any complaints or findings of pulmonary problems during service.

The Veteran's service personnel records reflect that he received basic combat training from April to June 1964, and advanced infantry training as a cannoneer from June 1964 to August 1964.  He then served as an ammunition handler.  

A May 1966, private chest X-ray produced a diagnostic impression of calcified hilar mass. 

An August 2000, private progress note shows a diagnostic assessment of dyspnea with unclear etiology.  It was noted that the Veteran did suffer from sleep apnea.  
It was also noted that the Veteran had been told he had a spot on his lungs very soon after service and that a 1988 repeat workup was negative.  

A March 2001, VA pulmonary consultation request indicates that the Veteran was to undergo pulmonary function testing and a pulmonary consultation.  The testing was being performed because the Veteran was told that he had spots on his lungs.  Since he had worked at an ammunition plant for ten years, medical personnel also wanted to rule out coal worker's pneumoconiosis.

A subsequent March 2001, pulmonary consultation note indicates that the Veteran had been diagnosed with obstructive sleep apnea since 1998 and was currently being evaluated for COPD and CWP.  The examiner noted that as the Veteran worked in a military ammunition plant for ten years he might have been exposed to chemical fumes and/or organic dust.  Physical examination showed that the Veteran's chest was clear to auscultation and percussion.  There was normal fremitus, normal percussion, and there were no axillary or supraclavicular nodes.  The diagnostic impression was obstructive sleep apnea and it was noted that the Veteran would be undergoing pulmonary function testing.

June 2001, pulmonary function testing showed no evidence of obstruction.     

A February 2003, VA pulmonary progress note reflects that the Veteran reported mild worsening of shortness of breath on exercising.  Physical examination showed no wheezes or crackles in the lungs.  The diagnosis was obstructive sleep apnea and in was noted that PFT testing in March 2001, had not shown any obstruction.  

A separate February 2004, chest X-ray report shows calcified lymph nodes in the left hilum and left intrahilar area and a mild degree of emphysema in the lungs.  The diagnostic impressions were calcified granulomas, left hilar and infrahilar area, no neoplasm and mild emphysema.  

A February 2004, private radiology report shows that showed an opacity, about 3.5 cm in the left hilum.  There were also two small calcifications in the left infra hilar area.  Additionally, there was bronchitis.  No pneumonia was seen.  The diagnostic impressions were left bronchitis and left hilar mass with questionable calcified lymph node and questionable neoplasm.  

A March 2005, private progress note from Dr. N reflects that the Veteran was noted to have a history of emphysema on chest X-ray.  Physical examination showed that the chest and lungs were clear.  The pertinent diagnostic assessments were emphysema and history of possible exposure to some kind of gas during military training.  In a June 2005, follow-up note Dr. N indicated that it was quite possible that gas exposure could cause emphysema.  However, he noted that there was currently no definite evidence of such causation.    

In a May 2005, letter, a private physician, Dr. N noted that the Veteran had had a recent chest X-ray, which showed emphysema.  The Veteran had indicated that he had never worked in a coal mine or smoked tobacco products.  He also reported that he had a history of exposure to a gas while in training that he was unable to identify.  The physician was unable to exclude the possibility that the exposure may have contributed to the emphysema.  

A September 2005, VA physician assistant's progress note reflects that the Veteran had emphysema.  It was noted that he had never smoked and was never exposed to coal mines.  However, the Veteran indicated that he had exposure to noxious gas in the Army in 1965.  The physician's assistant found that it was at least as likely as not that the gas exposure could be the cause of his emphysema.  He also noted that the Veteran had had extensive exposure to asbestos during service.  

An April 2006, private progress note indicates that the Veteran reported that he was always short of breath.  It was also noted that a prior X-ray had shown mild emphysema.  

In the May 2006, rating decision, the RO found that exposure to asbestos during service has not been established and that the service treatment records did not show a diagnosis of emphysema during service.   

In his October 2006, notice of disagreement, the Veteran indicated that his date of discharge was March 18, 1966 and his post-service pre-employment physical had shown the calcified hilar mass on May 12, 1966, only 55 days later.  Consequently, he felt that is was apparent that the mass was present in service.  

In his April 2007, Form 9, the Veteran indicated that during service a special platoon was formed consisting of volunteers to participate in a testing program.  He did not recall any name or unit designation for the platoon.  He indicated that the platoon was formed solely for the purpose of the testing program during mid 1965 at Fort Benning, Georgia.  He noted that during the program, he was instructed to sit in a "gas house" as long as possible prior to putting on his gas mask.  He indicated that it was a three month testing program and he was exposed to the gas in the gas house on three separate occasions.  

The Veteran also reported that in March 1964, when the Veteran began service, he was in good physical health but only 55 days after service, the mass showed up on his lungs during the pre-employment physical.  Thus, he believed the mass must have started developing during his military duty.  

A January 2008, private chest X-ray produced a diagnostic impression of old granulomatous disease with calcification in the hilar region.  It was noted that by history the Veteran had asbestos exposure but no definite pleural thickening was noted.  It was noted that with the Veteran's reported history, a high resolution CT scan of the chest might have been helpful to evaluate the pleural surfaces of the lung.  

A February 2008, CT scan of the chest produced pertinent diagnostic impressions of previous granulomatous disease with large calcified left hilar lymph node measuring 2.8 cm in diameter.  Multiple other calcified lymph notes were present in the left hilum.  High resolution imaging was performed through the lungs and no evidence of pleural placquing was appreciated.  No evidence of bronchiectasis was seen and no pleural thickening was identified.  

In a February 2008, letter, a private physician noted that the Veteran had been diagnosed with granulomatous lung disease with a large calcified left hilar lymph node.  The physician noted that the February 2008, CT scan revealed these lung changes.  The physician also noted that the Veteran continued to have dyspnea on mild exertion.

During the February 2008, Board hearing, the Veteran testified that he did not have any respiratory problems, which might have excluded him from joining the service in 1964.  He noted that on entrance examination, he was not found to have any respiratory problems.  Then, during service, he volunteered for a special detail where the service was testing "uniforms."  During this detail, he was put in a room and exposed to gas once per month.  He was instructed to wait as long as possible to put on his gas mask.  He reported that prior to putting on his mask, he experienced a lot of burning in his face and nose.  After he put on his mask and started to breathe, these symptoms cleared up.  He then stayed in the chamber with the mask on for a while.  The Veteran reported that he felt as if he experienced shortness of breath soon after doing the gas chamber exercises during the special duty.  However, he thought it was just the effects of exertion and he never reported the problem to anyone.  He indicated that the shortness of breath did not happen right after he finished the gas mask exercises but sometime later when he was serving in the ammunition section.  

He noted that the gas mask exercises occurred in 1965 at Fort Benning.  He indicated that he was at Fort Benning for his basic training and was in the Philippines for the rest of his time.  He was not certain what season it was when he did this special detail but he remembered that it was hot outside.  He never signed anything that indicated that he knew he was participating in something potentially dangerous and noted that he only volunteered for the detail was because participants received a three day pass every 10 or 12 days.  The Veteran noted that when he wasn't doing the gas mask exercise, he was simply out in the field marching.    Regarding asbestos exposure, the Veteran indicated that  he noticed asbestos in his barracks.  

The Veteran reported that he noted that he started a job at an Army ammunition arsenal 65 days after discharge and that he had experienced shortness of breath problems on exertion since they first began in service and the problems had gotten worse as he got older.  He noted that when the spot on his lung was found during his pre-employment physical in May 1966, he was not advised that he needed any follow up treatment and the company still hired him.  He worked at the company for ten years until he got laid off because of a reduction in force.  The Veteran also noted that he was not exposed to any asbestos during his post service employment and that he first sought treatment for breathing problems in 2005.    

A May 2008, private chest X-ray shows large calcified lymph nodes in the left hilum due to previous infection.  There was no active infiltration or pneumonia seen.  The lungs showed emphysema.  The diagnostic impression was calcified granuloma in the left hilum due to previous infection, not changed since February 2004, and emphysema. 

A May 2008, private progress note shows a pertinent diagnostic impression of dyspnea.  In a June 2008 letter, a private treating primary care physician indicated that the Veteran had recently had a chest X-ray, which was read as showing emphysema.  He also had had a previous chest X-ray in 2005 showing emphysema.  The Veteran had never been a smoker and never worked in the coal mining industry but he did have a history of exposure to an unknown gas while training in the military.  Due to this fact, it was at least as likely as not that his emphysema was directly related to exposure to the unknown gas.  

A September 2008, private progress note includes a pertinent diagnostic assessment of COPD.  

A December 2008, response from the National Personnel Records Center (NPRC) indicates that they had no documentation on file concerning any volunteer research involving the use of the gas chamber at Fort Benning in the late spring, summer or early fall of 1965.   

On February 2009, VA examination, the Veteran reported that he served on active duty in the infantry and artillery and he thought he was exposed to asbestos while living in the barracks.  He was currently taking advair, proventyl and spiriva for breathing problems and he indicated that he experienced shortness of breath on mild exertion.  It was also noted that he continued to have sleep apnea.  

Physical examination did not show any respiratory abnormalities.  Chest expansion was slightly limited and it was noted that the previous February 2008, CT scan had shown granulomatous disease with a large calcified hilar lymph node.  Pulmonary function tests showed a moderate obstructive ventilatory defect and a mild decrease in diffusion capacity.  Expiratory airflow was unchanged post bronchodilation.  The examiner diagnosed the Veteran with chronic lung disease, including emphysema and granulomatous lung disease.  

The examiner commented that he could not resolve the issue of whether any gas exposure or asbestos exposure resulted in the Veteran's lung disease without resort to mere speculation.  The examiner noted that he could not find evidence of noxious gas exposure while on active duty while stationed at Fort Benning.  Therefore, he deferred his opinion to a specialized physician pulmonologist. 

On September 2009 VA pulmonary examination, the examining VA pulmonary fellow noted that the Veteran reported that he was exposed to asbestos for two years in his Army barracks.  He said that the asbestos was on the pipes but he also reported that he never worked on the pipes.  The Veteran complained of current dyspnea on exertion.  

Physical examination showed 98% oxygen saturation and clear respiration.  After pulmonary function testing and chest X-ray, the diagnostic assessments were calcified granuloma on chest X-ray, no emphysema or COPD and no changes on chest X-ray consistent with asbestos.   The examiner explained to the Veteran that she had no evidence of the disabilities for which the Veteran was seeking benefits for.  In response, the Veteran indicated that he was only getting $1500 per month in benefits and he needed help getting more money.  The pulmonary fellow explained that she was not able to make up a diagnosis.  The fellow's report was co-signed by a VA pulmonologist, R.B.  

In a July 2010 report, a different VA pulmonary fellow noted that the Veteran had reported that he had never smoked and had no history of allergies.  He also had no family history of lung disease.  He was in the Army for two years and then later worked in an ammunition plant as a quality officer for ten years.  After that he worked as a truck driver.  He had been seen previously for evaluation of possible emphysema and occupational lung disease for exposure to noxious gas that he could not identify.  

The pulmonary fellow noted that the Veteran had had two pulmonary function tests in the past that were reported as normal, in March 2001 and February 2009.  In a compensation and pension note from February 2009 a report from a pulmonary function test done in May of 2008 was mentioned.  This report showed a moderate obstructive ventilator defect and a mild decrease in diffusion capacity but the actual test could not be found for review.  

The fellow also noted that the CT of the chest in February 2008 had shown previous granulomatous disease with large calcified left hilar lymph node measuring 2.8 cm in diameter.  Multiple other calcified lymph nodes were present in the left hilum.  Also, a chest X-ray in February 2009 showed stable calcified left hilar nodes when compared to prior X-ray done in 2001 and 2005.  Mediastinotomy changes were also noted without evidence of cardiomegaly, pleura or enchyma abnormality.  

The fellow found that the Veteran had no evidence of COPD.  She noted that PFTs done in March of 2001 and February 2009 showed no signs of affective disease.  The February 2009 examination report did note that May 2008 PFTs did showing moderate obstructive ventilatory defect and mild decrease in diffusion capacity.  However, this report was not found in the record reviewed by the fellow.  The fellow also noted that this study was done prior to the one in February 2009, which showed normal lung function.

The fellow also found that the Veteran had a left hilar calcified lymph node likely secondary to old granulomatous disease (infectious) with stable appearance on chest X-ray from July of 2010 compared to X-ray done in 2001, 2005 and 2009.  The aforementioned left hilar calcified lymph node was unlikely secondary to occupational related lung disease.  The fellow noted that the calcified hilar mass was not found in examinations prior to the Veterans separation from service.  Chest X-rays at that time were reported as negative.

The fellow concluded by noting that the Veteran did have residual of the calcified hilar mass found on his left lung in May of 1966 as seen on chest X-ray from February of 2009 and July 2010 (stable, 2.8 cm calcified hilar lymph node).  The fellow also noted that the case was discussed in detail with the attending VA pulmonary physician, R.B.

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board notes that it is not clear that the Veteran has any current respiratory disability.  In this regard, although private treating physicians have diagnosed the Veteran with emphysema, the October 2009 VA pulmonology fellow, a physician who specializes in treating respiratory disorders did not find that the Veteran had any current emphysema, COPD or other respiratory disease but simply had the granuloma found on chest X-ray.  Similarly, the July 2010 VA pulmonology fellow also found that the Veteran showed no evidence of COPD or other current respiratory disease and indicated that the granuloma found on X-ray was indicative of "old granulomatous disease" and was likely caused by a prior infection.  Additionally, the fellow did not indicate that the mass was associated with any current respiratory symptomatology/disability.    

However, the Board notes that the Veteran did receive earlier, somewhat consistent diagnoses of emphysema from treating physicians, who noted that the Veteran has had consistent problems with shortness of breath upon exertion.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes the presence of a current respiratory disability during the earlier periods of the appeal period.  

However, the evidence does not establish that this respiratory disability became manifest in service or is related to service.  Notably, the service medical records do not show that the Veteran had any respiratory problems during service with the lungs and chest found to be normal on separation examination, and a chest X-ray also showing normal findings.  

Also, the record then does not show any medical evidence of actual pulmonary disability until 2000, some 36 years after service.  Although it is true that the Veteran was found to have the granuloma on chest X-ray approximately two months after service, there is no medical evidence to suggest that there was any respiratory symptomatology/disability associated with the granuloma.  Instead, it appears simply to be an isolated X-ray finding.  Notably, such a lengthy interval of time between service and the first manifestation of actual respiratory disability, is itself a factor against finding that any current respiratory disability was incurred or aggravated in service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

In regard to a potential nexus between any current respiratory disability and service, the evidence contains conflicting medical evidence.  The private treating physicians in September 2005 and May 2008 did affirmatively find that it was at least as likely as not that the Veteran's emphysema was related to the unknown gas, to which was allegedly exposed in service and other physicians raised this possibility.  The Board notes, however, that there is no documentation of record, indicating that the Veteran was exposed to an unknown noxious gas while allegedly serving in a special platoon involved with a study of the effects of noxious gas on servicemen.  The RO specifically sought such documentation but was affirmatively informed that no such information was available.  Further, the Board does not find the Veteran's report of service in this special platoon credible.  Notably, the report given by the Veteran regarding his duties in this platoon was extremely vague, with him simply indicating that he was exposed to the gas in the "gashouse" once a month for three months and that the rest of the time the soliders just marched.  Also, the actual exposure as described by the Veteran  appears to akin to the regular exposure to tear  gas experienced by military personnel as part of testing during training.  In this regard, it would not appear to be particularly unusual for the Veteran to have had three gas exposures over the course of a three month training period.  Additionally, if the Veteran was truly involved in such experimentation, the Board would expect that there would be documentation available, at least indicating the type of gas used.

In addition, the Board notes that there is no indication from the record that any of the medical professionals who provided positive opinions pertaining to the reported gas exposure were aware of the Veteran's ten years of post-service work in an ammunition plant.  As that work was noted by VA medical personnel in 2001 to potentially involve exposure to chemical fumes and/or organic dust, it is clearly a key piece of information for any medical provider to be aware of prior to offering an opinion pertaining to the etiology of a respiratory disability.  Accordingly, because the opining professionals  were not aware of the Veteran's potential post service exposure to respiratory irritants, and because the report of the special unit gas exposure (as opposed to more routine tear gas exposure) is not credible, the Board does not assign any probative value to these positive nexus opinions.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based on an inaccurate factual premise has no probative value.    

On the other hand, neither the October 2009 VA pulmonology fellow nor the July 2010 VA pulmonology fellow found that the Veteran exhibited any current respiratory disability, which was related to service.  The October 2009 fellow specifically found that the Veteran's chest X-ray did not show any changes consistent with exposure to asbestos, a finding which weighs against there being any relationship between the Veteran living in barracks that may have contained asbestos and any current respiratory disability.  Also, weighing against such a finding is the February 2008 CT scan results indicating no evidence of pleural placquing and pleural thickening and the lack of any medical evidence actually indicating a likely relationship between any asbestos exposure in service and any current respiratory disability.  

The July 2010 fellow specifically noted that the Veteran's calcified hilar mass was not shown on chest X-ray on separation examination.  She also specifically found that the old granulomatous mass was likely not related to any occupational related lung disease (e.g. emphysema) but was instead was likely caused by a prior infection.  Notably, the earlier May 2008 private chest X-ray report  also indicated a finding that the mass was secondary to a prior infection.  

The Veteran has argued that because the granulomatous mass must have been present during service as it showed up on the pre-month X-ray, approximately two months after service.  However, the evidence of record does not support this contention.  Notably, the service treatment records show that the Veteran's chest X-ray at separation was negative.  Consequently, the evidence tends to suggest that the hilar mass actually developed just after service, perhaps due to an infection.

While the veteran alleges that his current respiratory disability is related to service, to include gas or asbestos exposure therein, as a  layperson,  his allegations are not competent evidence of this specific relationship.  "Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, although the Veteran is competent to report on continuity of shortness of breath since service, in this case, the Board does not find this report credible.  Notably, if the Veteran truly had continuous problems with shortness of breath beginning in service, the Board would expect that he would have reported it to medical personnel, sometime prior to 2000.  This is particularly true given the May 1966, finding of the hilar mass on the lung (i.e. if the hilar mass was actually accompanied by shortness of breath, then a reasonable person would want to seek medical treatment, or at least seek further evaluation).  However, the Veteran has affirmatively indicated that he did not seek any treatment for shortness of breath until after 2000 and not provided any explanation for why he would wait so long.

In summary, based on the foregoing analysis, the Board finds that the weight of the evidence is against a finding that any current respiratory disability became manifest in service, or is related to service, including any gas exposure or asbestos exposure therein.  The preponderance of the evidence is against the claim and it must be denied.   


ORDER

Service connection for respiratory disability to include emphysema is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


